Citation Nr: 0714399	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-32 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for left lumbar radiculopathy.  

3.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to May 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
an increased evaluation of 40 percent for chronic low back 
pain, granted service connection for left lumbar 
radiculopathy at L3-4, evaluated as 10 percent disabling, 
continued a 20 percent evaluation for residuals of a left 
shoulder injury, continued a 10 percent evaluation for GERD, 
denied entitlement to individual unemployability, and found 
that new and material evidence had not been submitted 
sufficient to reopen claims for service connection for a skin 
rash and left knee pain.  

In March 2006 the veteran testified before a Decision Review 
Officer at the RO (RO hearing).  A transcript of that hearing 
is of record.  A May 2006 rating decision granted entitlement 
to individual unemployability and service connection for a 
skin rash and residual scarring of the left knee.  This 
rating decision also granted an increased initial evaluation 
of 20 percent for left lumbar radiculopathy at L3-4.  In an 
August 2006 statement, the veteran indicated that this rating 
decision satisfied his appeal in regard to the skin, left 
knee, and individual unemployability claims.  

Despite the grant of an increased initial evaluation for left 
lumbar radiculopathy, the veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).  

The veteran testified before the undersigned at a 
videoconference hearing in March 2007.  A transcript of that 
hearing is of record.  

After certification of the case to the Board, the veteran 
submitted VA outpatient treatment records from June 2006 to 
February 2007.  The veteran waived initial RO consideration 
of this evidence. See 38 C.F.R. § 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran's low back and lumbar radiculopathy disabilities 
were most recently evaluated at VA examination in October 
2004.  The left shoulder and GERD were most recently 
evaluated at VA examination in November 2004.  The veteran is 
entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

At the March 2006 RO hearing the veteran reported a worsening 
of all of the disabilities on appeal.  In addition, VA 
treatment records from April 2005 to August 2006 note reports 
of worsening low back pain and lumbar radiculopathy.  Because 
the veteran has reported a worsening of symptoms as compared 
to those reflected in the October and November 2004 VA 
examination reports, he should be afforded new VA 
examinations to evaluate his low back, lumbar radiculopathy, 
left shoulder, and GERD.  

VA is required to obtain Social Security Administration (SSA) 
records prior to deciding the veteran's claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice); Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  

At VA treatment in April 2005 the veteran stated that he was 
trying to get SSI and the assessment/plan noted that the 
veteran would drop off a form to help with his SSI disability 
claim.  At the March 2006 RO hearing the veteran testified 
that he was not in receipt of Social Security benefits.  
Although the veteran has reported that he was not awarded 
Social Security benefits, the April 2005 VA treatment record 
suggests that he filed a claim for such benefits.  However, 
no records regarding a Social Security benefits claim have 
been associated with the claims file.  If the veteran did 
file a claim for such benefits, records associated with that 
claim are potentially pertinent to the claims on appeal and 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim, if any, for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  

2.  Schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the current level of 
impairment due to the service connected 
low back disability and left lumbar 
radiculopathy.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

Regarding orthopedic manifestations of 
the low back disability, the examiner 
should report the range of motion of the 
lumbar spine in degrees, to include 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  

Regarding neurologic manifestations of 
the low back disability, the examiner 
should note any intervertebral disc 
disease and specify whether such disease 
causes incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.  

The examiner should note all neurological 
abnormalities and should describe whether 
or not such abnormalities cause complete 
or partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of impairment due to the 
service connected left shoulder 
disability.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should describe the left 
shoulder disability and report the ranges 
of left shoulder motion in degrees.  

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should also report whether 
the left shoulder disability is 
manifested by loss of the humeral head 
(flail joint), nonunion of the humerus 
(false flail joint), or fibrous union of 
the humerus, and should note the 
frequency of any dislocations.  

4.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to GERD.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should describe whether the 
veteran has persistent epigastric 
distress with symptoms of pyrosis or 
regurgitation, accompanied by substernal 
arm or shoulder pain, productive of 
considerable impairment of health.  

The examiner should also note whether 
GERD causes symptoms of pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia, or other 
symptom combinations productive of severe 
impairment of health.  

5.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If any claim is not fully granted, issue 
a supplemental statement of the case 
before returning the claims to the Board, 
if otherwise in order.
  
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

